DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on January 12th, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant’s election without traverse of Species Group V directed to Fig. 1, 10, 13 and 14 (claims 1, 3, 4, 6 and new claims 8-20) in the reply filed on January 12th, 2021 is acknowledged. 

Claim Objections
Claims 4, 6 and 19 are objected to because of the following informalities:  

.  Appropriate correction is required.
Claim 6 recites “polymide” in line 2 which is misspelled and should be written as “polyimide” or “polyamide”.  Appropriate correction is required.
Claim 19 recites “polymide” in line 2 which is misspelled and should be written as “polyimide” or “polyamide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (Pub. No.: US 2005/0184927 A1), hereinafter as Kwak.
Regarding claim 1, Kwak discloses an array substrate in Figs. 2A-2B, 3C and 5A-5B comprising: a substrate (substrate 110) including a display area (display area 200) and a non-display area (area outside and surrounding display area 200) adjacent to the display area (see Fig. 2A and [0067]); a plurality of pixels (plurality of EL unit 230) disposed in the display area (see Fig. 2A-2B and [0073]); a first insulating layer (buffer layer 120) disposed on the substrate (see Figs. 2B, 3C and [0090]); a semiconductor 
Regarding claim 3, Kwak discloses the array substrate of claim 1, wherein the top insulating layer covers the portion of the top surface of the substrate which is exposed by the recess pattern (see Fig. 3C).
Regarding claim 7, Kwak discloses the array substrate of claim 1, wherein the first insulating layer comprises a buffer layer (buffer 120), wherein the recess pattern at least partially exposes the buffer layer, and wherein the top insulating layer directly contacts the buffer layer (see Fig. 3C and [0090]).
Regarding claim 9, Kwak discloses the array substrate of claim 1, wherein the top insulating layer comprises an inorganic layer (top insulating layer comprising protection layer 180 formed of an inorganic material) (see Fig. 3C and [0071]).  
Regarding claim 11, Kwak discloses the array substrate of claim 1, wherein a side wall of the recess pattern comprises an inner side surface of the first insulating layer (see Fig. 3C).
Regarding claim 12, Kwak discloses the array substrate of claim 11, wherein the side wall of the recess pattern is in direct contact with the top insulating layer (see Fig. 3C).
Regarding claim 13, Kwak discloses the array substrate of claim 11, wherein the recess pattern further penetrates the second insulating layer (via hole 811a penetrate gate insulating layer 140), and wherein the side wall of the recess pattern further comprises an inner side surface of the second insulating layer (see Fig. 3C and [0090]).
Regarding claim 14, Kwak discloses the array substrate of claim 1, wherein the top insulating layer covers the plurality of wires in the non-display area (in the area outside of the display area 200) (see Figs. 2A-2B and 3C).
Regarding claim 15, Kwak discloses an array substrate in Figs. 2A-2B, 3C and 5A-5B comprising: a substrate (substrate 110) including a display area (display area 200) and a non-display area (area outside and surrounding display area 200) adjacent to the display area (see Fig. 2A and [0067]); a plurality of pixels (plurality of EL unit 230) disposed in the display area (see Fig. 2A-2B and [0073]); a first insulating layer (buffer layer 120) disposed on the substrate (see Figs. 2B, 3C and [0090]); a semiconductor layer (semiconductor active layer 130) disposed on a top surface of the first insulating layer (see Fig. 2B and [0080]); a second insulating layer (gate insulating layer 140) disposed on the semiconductor layer (see Fig. 2B, 3C and [0070]); a plurality of wires 
Regarding claim 16, Kwak discloses the array substrate of claim 15, wherein the top insulating layer fills the opening area (sealing portion fills via hole 811a) (see Fig. 3C).
Regarding claim 17, Kwak discloses the array substrate of claim 15, wherein the top insulating layer directly contacts with an inner side surface of the first insulating layer in the opening area (see Fig. 3C).
Regarding claim 18, Kwak discloses the array substrate of claim 15, wherein the top insulating layer covers the whole top surface of the substrate exposed in the opening area (see Fig. 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (Pub. No.: US 2005/0184927 A1), hereinafter as Kwak, as applied to claims 1 and 15 above, and further in view of Song et al. (Pub. No.: US 2007/0052878 A1), hereinafter as Song.
Regarding claim 6, Kwak discloses the array substrate of claim 1, but fails to disclose wherein the substrate comprises at least one polymide layer.   
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure and material of the substrate of Song because having such material would provide a flexible display substrate with more durable and less fragile and strong protection against external damage and outside environment.  
Regarding claim 8, Kwak discloses the array substrate of claim 1, but fails to disclose wherein the substrate comprises stacked layers including at least one base layer and at least one protective layer, wherein the base layer includes a polyimide material, and wherein the protective layer includes an organic material or an inorganic material.
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).
The substrate 110 of Kwak can be modified and formed from materials of substrate 110 of Song and having protection layers 111a and 111b on both surfaces for disclosing all limitation of claim 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure 
Regarding claim 19, Kwak discloses the array substrate of claim 15, but fails to disclose wherein the substrate comprises at least one polymide layer.   
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).
The substrate 110 of Kwak can be modified and formed from materials of substrate 110 of Song and having protection layers 111a and 111b on both surfaces for disclosing all limitation of claim 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure and material of the substrate of Song because having such material would provide a flexible display substrate with more durable and less fragile and strong protection against external damage and outside environment.  
Regarding claim 20, Kwak discloses the array substrate of claim 15, but fails to disclose wherein the substrate comprises stacked layers including at least one base layer and at least one protective layer, wherein the base layer includes a polyimide 
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).
The substrate 110 of Kwak can be modified and formed from materials of substrate 110 of Song and having protection layers 111a and 111b on both surfaces for disclosing all limitation of claim 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure and material of the substrate of Song because having such material would provide a flexible display substrate with more durable and less fragile and strong protection against external damage and outside environment.  
 
       Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claim 4 would need to be rewritten to overcome the objection as set forth in this office action. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818